Abatement Order filed April 29, 2015




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00192-CV
                                    ____________

                    IN THE INTEREST OF E.L., A CHILD,




                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05682J

                             ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was
originally due April 8, 2015, but it has not been filed.

      On April 13, 2015, this court ordered appointed counsel, Stephen Pierce, to
file a brief on or before April 24, 2015. No brief was filed. Accordingly, we issue
the following order.
      We ORDER the judge of the 315th District Court to immediately conduct a
hearing to determine (1) the reason for the failure to file a brief; (2) whether
appellant desires to continue this appeal; and (3) if appellant desires to continue the
appeal, a date certain when appellant’s brief will be filed. The judge shall appoint
new appellate counsel for appellant if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and
shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, and supplemental clerk’s record shall be filed with the clerk of this
court on or before May 20, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                   PER CURIAM